                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 OHIO & VICINITY CARPENTERS’
 FRINGE BENEFIT FUNDS, INC.,

                         Plaintiff,                        Case No. 2:18-cv-1073
                                                           JUDGE GEORGE C. SMITH
 v.                                                        Magistrate Judge Jolson

 HARRIS INDUSTRIAL SERVICES,

                         Defendant.


                         ORDER FOR DEFAULT JUDGMENT
                 AGAINST DEFENDANT HARRIS INDUSTRIAL SERVICES

          This matter is before the Court on Plaintiff’s Motion for Default Judgment (Doc. 7) and

Motion to Alter Judgment (Doc. 8). Upon the entry of Default being entered by this Court against

Defendant HARRIS INDUSTRIAL SERVICES (Harris), and the Court being otherwise fully

advised of the premises;

          IT IS HEREBY ORDERED that:

          A.     Judgment is entered against Defendant Harris in the amount of $11,894.52.

          B.     That the Defendant is enjoined from any further breach of the Collective Bargaining

Agreement as same relates in any way to the payment of contributions to Plaintiff Fund.

          C.     That jurisdiction of this matter is retained pending compliance with the Court’s

orders.

                 IT IS SO ORDERED.


                                                       s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT
